Mr. James C. Pledger, Director Department of Finance and Administration P.O. Box 3278 Little Rock, Arkansas 72203
Dear Mr. Pledger:
This is in response to your request for an opinion on whether the provisions of Act 304 of 1989, which require surety bonds for notaries public, apply to state employees who only perform the duties of a notary in relation to official state business.
It is my opinion that such notaries are not exempt from the provisions of Act 304 of 1989, but that coverage for these notaries may be provided by various "blanket bond" programs in which the state may participate.  See A.C.A. 21-2-501 et seq.; A.C.A. 21-2-701 et seq. (Supp. 1987); and Opinion No. 89-134, a copy of which is attached.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.